Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 1 of 11 PageID #: 1527




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


 HARRIS CORPORATION,                  )
                                      )
            Plaintiff,                )   CIVIL ACTION NO. 2:18-cv-00439-JRG
                                      )
       v.                             )   JURY TRIAL DEMANDED
                                      )
 HUAWEI DEVICE USA, INC., HUAWEI      )
 DEVICE CO., LTD., HUAWEI             )
 TECHNOLOGIES USA INC., HUAWEI        )
 TECHNOLOGIES CO. LTD., AND           )
 HUAWEI DEVICE (SHENZHEN) CO.,        )
 LTD.                                 )
                                      )
             Defendants.              )




 PLAINTIFF HARRIS CORPORATION’S MOTION TO COMPEL PRODUCTION OF
              TECHNICAL DOCUMENTS AND SOURCE CODE
Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 2 of 11 PageID #: 1528



                                                   TABLE OF CONTENTS

                                                                                                                                Page



I.     INTRODUCTION .............................................................................................................. 1

II.    HUAWEI MUST PRODUCE NON-PUBLIC TECHNICAL INFORMATION
       AND SOURCE CODE FOR ITS ACCUSED CONSUMER PRODUCTS....................... 2

       A.        Harris’s P.R. 3-1 Contentions Plainly Accuse Huawei’s Phones, Tablets,
                 and Laptops of Infringement. .................................................................................. 2

       B.        Huawei’s Failure to Produce the Required Technical Information and
                 Source Code is Prejudicial and Without Justification............................................. 5
III.   CONCLUSION ................................................................................................................... 7




                                                                i
Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 3 of 11 PageID #: 1529



I.     INTRODUCTION

       Huawei has refused to produce non-public technical documents, including source code,

for its accused phones, tablets, and laptops—in violation of its obligation under P.R. 3-4(a) to do

so. Harris’s Complaint, and its Patent Local Rule 3-1 Infringement Contentions served on April

3, 2019 (“Contentions”), accuse Huawei Wi-Fi products of infringing certain claims of the ’678

and ’690 Asserted Patents. Those Accused Products include various phone, tablet, and laptop

models specifically identified in the Contentions, and the accompanying claim charts explain

how those products perform claim elements and participate in infringing wireless networks. But

Huawei has confined its (limited) production of technical documents and source code only to

accused wireless router and access point products—refusing to make similar production for the

other categories of Accused Product.

       Huawei cannot fairly dispute that non-public technical documentation and source code is

relevant to infringement here. And the argument Huawei seeks to make about substitution of

evidence and proportionality is foreclosed by the rules and decisions of this Court. “This

District’s P.R. 3–4(a) requires the alleged infringer to produce any and all documents describing

the operation of any aspects or elements of an accused instrumentality. P.R. 3–4(a) clearly

covers source code, regardless of what additional materials may exist to disclose the

functionality of the technology at issue.” Edward D. Ioli Trust v. Avigilon Corp., Case No. 2:10–

cv–605–JRG, 2012 WL 5830711 at *2-3 (E.D. Tex. Nov. 16, 2012).

       Harris has properly disclosed its theories of infringement implicating the Wi-Fi operation

of, inter alia, Huawei’s phones, tablets, and laptops. And indeed Harris has explained and

supplemented those contentions with additional evidence both at Huawei’s request and then

further in response to additional information being discovered. As a result, under the Federal




                                               -1-
Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 4 of 11 PageID #: 1530



and local rules, Harris may take discovery into technical documents and source code to assemble

evidence to prove its case to a jury. Even if infringement could be proven from public

documents and/or stipulation, as Huawei may suggest in attempting avoid production, Harris is

not required to rely exclusively on that form of proof. Id.

          Further, the lack of access to non-public technical information about accused products

has already prejudiced Harris in its development of its case, and will continue to do so as the

parties proceed through fact discovery and claim construction. Accordingly, Harris respectfully

moves this Court to compel Huawei to produce—pursuant to the Agreed Protective Order (Dkt.

53)—any and all non-public technical documentation, including source code, concerning the

accused Wi-Fi functionality of its phones, tablets, and laptops.1

II.       HUAWEI MUST PRODUCE NON-PUBLIC TECHNICAL INFORMATION AND
          SOURCE CODE FOR ITS ACCUSED CONSUMER PRODUCTS

          A.     Harris’s P.R. 3-1 Contentions Plainly Accuse Huawei’s Phones, Tablets,
                 and Laptops of Infringement.

          Harris’s ’678 and ’690 Asserted Patents claim distinct innovations in security (including

intrusion detection) for wireless networks. See, e.g., Am. Complaint, Dkt. 13 at ¶¶ 21-22;

Harris’s Response in Opposition to Defendants’ Motion to Dismiss, Dkt. 40 at 12-15. The

asserted claims are directed to wireless networks, consisting of both nodes (stations) that transmit

communications and those that monitor and police transmissions. See, e.g., ’690 patent at 15:4-

17 (claim 40). Huawei’s various Wi-Fi network products, including many of its wireless routers,



      1
     In lengthy correspondence beginning April 19, 2019, Harris has both explained and
provided additional evidence in support of its infringement theories in response to objections
Huawei raised. See, e.g., July 29, 2019 Letter, attached as Exhibit A. Huawei has disputed
some of that additional evidence in correspondence. But the Court need not resolve such
disputes to decide Harris’s present Motion, however, as Harris’s original P.R. 3-1 Contentions
adequately implicate Huawei’s phones, tablets, and laptops, leading to an obligation to produce
technical documentation and source code for the accused functionality therein.



                                                 -2-
Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 5 of 11 PageID #: 1531



access points, gateways, switches, as well as its consumer phones, tablets, and laptops, practice

these inventions. In particular, as accused in the Contentions, Huawei’s phones, tablets, and

laptops perform specific and material claim elements.

       Harris’s Contentions, including as served on April 3, 2019, plainly identify specific

models of Huawei phones, laptops, and tablets as Accused Products that infringe the Asserted

Claims of the ’678 and ’690 patents. See, e.g., Contentions at pp. 7-8, 10-11 (“Huawei Laptops,

tablets and consumer devices that support Wi-Fi (802.11), when connected to a Huawei Wireless

LAN/MAN, including: [list of 28 exemplar products]”).2

       The Contentions claim charts plainly disclose multiple theories of infringement involving

Huawei phones, laptops, and tablets, including accusations of claim elements practiced by those

devices. For example, Huawei’s accused “consumer devices” (phones, laptops, and tablets) are

“used in wireless local or metropolitan area networks” according to claim language claiming

such networks. See, e.g., Contentions, Exhibit E at 1 (’678 Claim 12 preamble), Exhibit F at 1

(’690 Claim 32 preamble). “Huawei consumer devices, including laptops, phones and tablets,

are also designed to communicate with wireless networks via the IEEE 802.11 protocols.” Id.,

Exhibit E at 12, Exhibit F at 13. Huawei’s accused phones, laptops, and tablets participate in

these wireless networks as claimed “stations” (also called “STAs” in cited Huawei and IEEE

public documents), practicing claim elements by, inter alia, “transmitting data [] using a media

access layer (MAC)” and “having a respective MAC address associated therewith” according to

asserted claim language. See, e.g., id., Exhibit E at 26-33. They also practice claim elements by,




   2
     Pursuant to this Court’s Standing Order Regarding “Meet and Confer” Obligations
Relating to Discovery Disputes, which limits attachments to five pages, Harris has not attached
its Contentions to this Motion. Harris is happy to provide the full Contentions, however,
should the Court deem that information helpful to resolution of the present dispute.



                                               -3-
Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 6 of 11 PageID #: 1532



inter alia, “transmitting data in packets each having a packet type associated therewith.” See,

e.g., id., Exhibit F at 25-33.

        Huawei’s accused phones, laptops, and tablets communicate with and are monitored by

claimed “policing stations,” including those devices that employ Huawei’s “Wireless Intrusion

Detection System (WIDS) and Wireless Intrusion Prevention System (WIPS) functions.” See,

e.g., id., Exhibit E at 33-40, Exhibit F at 33-41. For example, and without limitation, the phones,

laptops, and tablets acting as claimed “stations” (STAs) in the claimed “network” make the

claimed “attempts to authenticate a MAC address.” See, e.g., id., Exhibit E at 50-52; see also id.,

Exhibit F at 52-54 (STAs sending claimed “predetermined packet type”); see also id., Exhibit E

at 5 (“On information and belief, all Huawei WLAN products incorporate the Wireless Intrusion

Detection System (WIDS) as described”), 17 (“On information and belief, all Huawei WLAN

products, when combined to form a wireless local or metropolitan area network, are able to

utilize the WIDS/WIPS technology.”).3




    3
      Huawei has attempted through objection, correspondence, and conference to limit Harris’s
Contentions to functionality named “WIDS,” or to a particular implementation of WIDS, and
has asserted that so-named functionality is not present in certain devices. In response, Harris
has argued that such limitation is neither the purpose nor a proper use of infringement
contentions—which exist to provide reasonable notice of infringement theories and “are not
intended to require a party to set forth a prima facie case of infringement and evidence in
support thereof.” Realtime Data, LLC v. Packeteer, Inc., No. 6:08-CV-144, 2009 WL 2590101
at *5 (E.D. Tex. Aug. 18, 2009).
    In further response, Harris performed additional investigation and determined that: 1)
phones utilizing at least the EMUI 8.0 and 9.0 operating system are advertised as including a
“Wi-Fi Threat Detection” feature, and contain source code files that appear (from their publicly
available titles) to relate to aspects of that feature, and 2) an example phone purchased in the
U.S. appears under testing to perform additional monitoring and policing claim elements,
including “detect[ing] collisions of a same MAC address” when operating as a Wi-Fi hotspot
access point. See Exhibit A at 3-5.
     In any event, Harris’s initial Contentions provide more than sufficient disclosure to trigger
Huawei’s obligation to produce non-public technical information and source code. Huawei is
not excused from this obligation by the suggestion that it does not refer to the infringing
functionality as an aspect of “WIDS” when it exists in phones, tablets, or laptops.



                                               -4-
Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 7 of 11 PageID #: 1533



       Having identified infringement through performance of these claim elements, Harris is

entitled to take discovery of technical documents and source code detailing the specific

operations within the accused devices that perform the elements. Harris may take such discovery

and prove its case through source code citations even if it can and will also demonstrate

infringement through testing or citation to public marketing materials. Edward D. Ioli Trust,

Case No. 2:10–cv–605–JRG, 2012 WL 5830711 at *2-3. Any suggestion by Huawei that other

forms of proof are sufficient or proportional alone runs contrary to the rules and the decisions of

this Court. Defendants routinely attack the form of proof at trial, asserting that source code

ultimately determines whether and how a device operates. Examination of source code for the

accused Wi-Fi functionality here is both relevant and proportional to the needs of the case as

Harris intends to prove it.

       B.      Huawei’s Failure to Produce the Required Technical Information and
               Source Code is Prejudicial and Without Justification.

       Harris first served its Contentions on April 3, 2019. Those contentions identified

numerous Accused Products by name and/or model number, and also included approximately

700 pages of claim charts explaining Harris’s theories of infringement. At that time, Huawei had

produced no non-public technical documents or source code for any of the products accused in

Harris’s Complaint.4 By letter on April 23, 2019, Harris identified categories of relevant

documents pursuant to local rules and practice. Those categories included multiple references to

technical documents and “Source Code related to the operation of each Accused Product.”

       On May 29, 2019, Huawei was due to produce technical documents and source code


   4
      As Harris has repeatedly pointed out in response to objections by Huawei, the sufficiency
of contentions are to be measured against the information available to plaintiff. Am. Video
Graphics, L.P. v. Electronic Arts, Inc., 359 F. Supp. 2d 558, 560–61 (E.D. Tex. 2005) (“there
are times when plaintiffs’ preparation is restricted by defendants’ sole possession of the
information plaintiffs need”).


                                               -5-
Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 8 of 11 PageID #: 1534



pursuant to P.R. 3-4(a). Huawei made only a very limited production of technical documents for

certain Accused Products, and included none for the accused phones, tablets, or laptops. Huawei

also made certain source code available pursuant to the protective order. After counsel for

Huawei refused a request to identify by email which accused products were represented by that

source code, counsel for Harris reviewed the source code computer and determined that no

source code identifiable as being for the accused phones, tablets, or laptops was produced.

       Beginning shortly after the Contentions were served, Huawei has sent correspondence

purporting to object to and seek explanation of portions of those Contentions. Harris has

responded in good faith with clarifications and amendments, even when the objections seemed

spurious or directed to an improper purpose. Specifically, Harris responded via a letter on April

26, 2019, an email on May 10, 2019, a lead and local conference on May 14, 2019, a letter on

May 17, 2019, proposed Amended Contentions served on May 24, 2019, and letters on June 13,

2019, June 20, 2019, and July 29, 2019. Harris’s July 29, 2019 letter is attached hereto as

Exhibit A.

       Throughout this period of correspondence, Huawei failed to update its production with

any non-public technical documents or source code for the accused phones, tablets, or laptops.

Huawei’s only attempts at justification for this refusal to produce information required by P.R. 3-

4(a) fall flat and are foreclosed by the Federal and local rules and this Court’s prior decisions. In

its most recent correspondence, Huawei suggested that source code production would be

“burdensome,” and not proportional. But Huawei does not present any authority imposing such

a limitation on source code production—which is specifically called for in the patent local rules,

including in P.R. 3-4(a). And Huawei has not attempted to meaningfully distinguish on the basis

of burden or proportionality between products for which it has produced relevant source code,




                                                -6-
Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 9 of 11 PageID #: 1535



such as accused routers and access points, and those for which is has refused to do so, such as

phones, tablets, and laptops.

           To the contrary, Huawei has demonstrated the ability to produce technical documentation

concerning its phones for its own purposes here—such as when, for example, it produced a

single document on July 22, 2019 for the expressed purpose of showing that a certain version of

its EMUI phone software did not have a particular named feature. See Exhibit A at 3-5. That

lone document raised more questions than it answered. Id. And that lone document, along with

the manner of its production, demonstrate exactly why non-public technical documentation and

source code are needed to evaluate the factual bases for competing claims about the operation of

the Accused Products. The rules do not permit Huawei to curate evidence in order to suggest

non-infringement. Rather, the rules require fulsome and unedited discovery of technical

documentation and source code so that Harris can build, evaluate, and prove its case.

           Huawei’s failure to produce the information in question violates the requirements of the

patent local rules and this Court’s Docket Control Order (Dkt. 55). Huawei’s failure to produce

has substantially prejudiced Harris in discovery and development of its case, including because

months of the discovery period have already expired.5

III.       CONCLUSION

           Plaintiff Harris respectfully requests that the Court compel Huawei to immediately

produce non-public technical documentation, including source code, for the accused

functionality of Huawei’s accused phones, laptops, and tablets.



      Ericsson Inc. v. TCL Commc’ns Tech. Holdings, Ltd., No. 2:15-cv-00011-RSP (Dkt. No.
       5

98) (E.D. Tex., Sept. 4, 2015) (finding defendants’ months-long delay in the production of
source code and technical documents pursuant to P.R. 3-4 inexcusable, ordering defendant to
fully comply with P.R. 3-4, and granting plaintiff’s expenses, including its attorneys’ fees, in
bringing motion to compel).



                                                  -7-
Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 10 of 11 PageID #: 1536



Dated: July 30, 2019                Respectfully Submitted,


                                 By: /s/ Corey Johanningmeier

                                    S. Calvin Capshaw
                                    State Bar No. 03783900
                                    Elizabeth L. DeRieux
                                    State Bar No. 05770585
                                    CAPSHAW DERIEUX, LLP
                                    114 E. Commerce Ave.
                                    Gladewater, TX 75467
                                    Telephone: 903-845-5770
                                    Email: ccapshaw@capshawlaw.com
                                    Email: ederieux@capshawlaw.com

                                    Henry C. Bunsow
                                    Denise De Mory
                                    Christina Finn
                                    Robin Curtis
                                    Corey Johanningmeier
                                    Nicolas Mancuso
                                    BUNSOW DE MORY LLP
                                    701 El Camino Real
                                    Redwood City, CA 94063
                                    Telephone: (650) 351-7248
                                    Facsimile: (415) 426-4744
                                    hbunsow@bdiplaw.com
                                    ddemory@bdiplaw.com
                                    cfinn@bdiplaw.com
                                    rcurtis@bdiplaw.com
                                    cjohanningmeier@bdiplaw.com
                                    nmancuso@bdiplaw.com

                                    Attorneys for Plaintiff
                                    HARRIS CORPORATION




                                     -8-
Case 2:18-cv-00439-JRG Document 84 Filed 07/30/19 Page 11 of 11 PageID #: 1537



                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that counsel for Plaintiff have complied with the meet and

confer requirement of Local Rule CV-7(h) and (i). This motion is opposed. A telephone

conference attended by lead and local counsel for both sides was conducted on July 30, 2019, but

did not resolve the dispute. The parties’ discussions on this issue have conclusively ended in an

impasse, leaving an open issue for the Court to resolve.



Dated: July 30, 2019
                                           By: /s/ Corey Johanningmeier
                                              Corey Johanningmeier




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) with a copy of this document via the Court’s CM/ECF

system.



Dated: July 30, 2019
                                           By: /s/ Corey Johanningmeier
                                              Corey Johanningmeier




                                                 -9-
